Citation Nr: 0423537	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  98-10 956	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than April 20, 1994, 
for the grant of service connection for impairment of field 
vision.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to April 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that reopened a claim for service connection for 
impairment of field of vision as secondary to service-
connected pseudotumor cerebri and granted the claim, 
assigning a 70 percent rating effective April 20, 1994.  The 
veteran disagreed with the effective date assigned for the 
grant of this claim.

It should be noted that in an earlier decision, in June 1994, 
the RO denied the veteran's application to reopen a claim for 
service connection for an eye condition as secondary to 
service-connected disabilities and the veteran timely 
appealed this decision to the Board.  However, the RO's 
subsequent decision in October 1996 to reopen the claim has 
rendered the appeal of the June 1994 decision moot since the 
benefit that was sought, i.e., to reopen the claim, has been 
granted.  See 38 C.F.R. § 3.103(a).  

The record shows that the veteran requested a Board hearing 
at the RO on her June 1998 substantive appeal, but later 
withdrew this request in writing in July 1998. 


FINDINGS OF FACT

1.  By decision dated in October 1987, the RO denied service 
connection for an eye disability on a direct basis and as 
secondary to service-connected disability. The veteran was 
notified of the RO's determination in December 1987, and did 
not timely appeal the decision.

2.  The veteran first expressed interest in reopening the 
claim for service connection for impairment in field of 
vision by written communication received at the RO on April 
20, 1994.


CONCLUSION OF LAW

An effective date prior to April 20, 1994, for the grant of 
service connection for impairment of field of vision is not 
warranted.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.400, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the issue on appeal arises 
from an October 1996 decision.  At the time of that rating 
decision, VCAA had not yet been enacted.  Only after that 
rating action was promulgated was VCAA signed into law.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
June 2003.    

It was impossible in this case to furnish VCAA notice prior 
to the RO decision on appeal because VCAA had not yet been 
enacted.  Nonetheless, because the VCAA notice in this case 
was not provided to the appellant prior to the RO decision 
that granted service connection for vision impairment, it can 
be argued that the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
notice error of this kind may be non-prejudicial to a 
claimant.  In this respect, all the VCAA requires is that the 
duty to notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the letter dated in June 2003, as well as the May 
1998 statement of the case and August 2003 and March 2004 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In the June 2003 letter, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers. Thus the Board finds that VA's duty to notify has 
been fulfilled and any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  In addition, the 
appellant was provided with the opportunity to attend a 
hearing, but withdrew her request for a hearing.  The 
appellant has not indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

The veteran and her representative assert that the veteran's 
vision impairment is part and parcel of her pseudotumor 
cerebri and since this service-connected condition dates back 
to the date she filed her original claim in 1987, the 
effective date for the grant of service connection for her 
vision impairment should likewise date back to at least 1987.  
She further asserts that she has had this condition since her 
service days in 1977.

Generally, the effective date for the grant of service 
connection based on an original claim or a claim reopened 
after final adjudication, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a).  
The effective date of a reopened claim based on new and 
material evidence received after the final disallowance shall 
be the date of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii).  

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Applying the foregoing principles to the facts of the present 
case, the Board finds that an effective date prior to April 
20, 1994, for the grant of service connection for vision 
impairment is not warranted.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.  In order to be considered timely, a Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302.

The RO initially denied service connection for a vision 
disability in May 1987 and notified the veteran of the 
decision in June 1987.  The RO continued the denial in an 
October 1987 decision, on both a direct basis and as 
secondary to service-connected disabilities.  The veteran was 
notified of this decision in December 1987, and filed a 
Notice of Disagreement in December 1987.  In May 1988, the RO 
issued the veteran a Statement of the Case on the issue.  
However, a timely substantive appeal was not received.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The veteran's 
representative disagrees with this finding and in March 2004 
submitted to the Board a copy of a VA Form 1-9 that was 
signed by the veteran and dated "May 24, 1988".  On this 
form, the veteran stated the following:  "Please give the 
case to my Representative to write a brief for the board of 
Vet. Appeals."  The veteran's representative said that this 
form had been sent by his office to the RO on May 31, 1988, 
and therefore asked that it be construed as a timely appeal 
of her eye disability claim.  However, neither this form nor 
any similarly construed document was submitted to the RO 
within on year of the 1987 decision or 60 days of the date of 
the May 1988 Statement of the Case as shown by the evidence 
of record.  Therefore, the Board is unable to find that the 
veteran perfected an appeal of the October 1987 decision.  
38 C.F.R. §§ 20.200, 20.202, 20.302.  Indeed, the claim files 
show that issues unrelated to the veteran's eye disability 
claim were certified to the Board in May 1988 and, while the 
case was at the Board, the veteran made inquiries regarding a 
clothing allowance claim, but not an eye disability claim.  

In view of the absence of a timely filed substantive appeal, 
the Board finds that the October 1987 decision denying 
service connection for an eye disability, on both a direct 
and secondary basis, is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

Thus, the effective date of any subsequent award of service 
connection for an eye disability can be no earlier than the 
date of receipt of the application to reopen.  The earliest 
evidence of the veteran's intent to reopen a claim for 
service connection for vision impairment following the RO's 
October 1987 denial is written correspondence from the 
veteran received on August 20, 1994.  In this correspondence, 
the veteran stated that she wanted to "reopen" her 
compensation claim for an eye condition, which she said, was 
"related to [her] other service connected conditions."  In 
short, there is simply no evidence on file showing the 
veteran's intent to reopen a claim for service connection for 
vision impairment following the October 1987 denial, prior to 
April 20, 1994.  

The Board has considered the veteran's contention regarding 
the fact that her vision impairment dates back to 1987 when 
she filed her initial claim.  Notwithstanding this 
contention, VA is bound by the laws as enacted by Congress 
and its own controlling regulations.  See 38 U.S.C.A. 
§ 7104(c).  Inasmuch as the veteran first expressed interest 
in reopening the claim for service connection for vision 
impairment by written communication on April 20, 1994, the 
effective date of the subsequent grant for service connection 
can be no earlier than this date.  Accordingly, the veteran's 
claim for an effective date earlier than April 20, 1994, for 
the grant of service connection for vision impairment must be 
denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



